a e:

Case 1:19-cv-12592-LTS Document 1-1 Filed 12/24/19 Page 1of1
Attys Clerks office — DALe }0-/5~19

eri ting you dodhy = ask You (— ~Acle fe start

Some of tere “staff mem Bers . r WAS i iv A Bus AH Te
ow J-/9- (9, Twsurel n My wech& Lower BACK wasnt Bllowe! —
to goto hospita (. CT had) a spinel Leszniisippeny clone on
Back of mg peck on Aug .'7.J019) OCH 2 T was Assault
By A CO, thew DR ofhers goined i, the nurse walked
Prat) Agaity vo hospital and I rae metal
pv my peck Wwesn+ right But jot allowed X-fQYS
CO. then Lied ow his stale ment, This (5277 x
De tear! in PApers 1nclubeDe Dim starting Phis
Cease Pro se Gecause L cant Lined Au horney
Willing fo hol me, Please Let mo know what

 

 

 

 

 

 

 

 

 

 

 

YOu thin ( «
_ Respect fella Submited
so DQ tpt l
— | mide sey she £45 of fete
~__¢ al Se Dhrisbopher (oll HOBSYIY
ao ome | ter 2 cell F-/
se || Es 269 treBle we Rel
=e || Billerza MA oOls62

 

 

 

 

 

 
